Exceptions overruled. The defendant’s exceptions were sustained in each of these three cases for the reason that there was no evidence of negligence, and rescripts were sent down on January 19, 1954, ordering the entry of judgments for the defendant. 331 Mass. 56. The plaintiffs contend that during the trial they saved exceptions to the exclusion of evidence which, if admitted, would have shown negligence upon the part of the defendant. The plaintiffs, however, never perfected their exceptions. See McGonigle, petitioner, 317 Mass. 262. The merits of these exceptions have never been before this court. They are not now before us. The plaintiffs, subsequent to the rescripts, filed motions for new trial based upon the evidence which had been excluded at the original trial. The only issue now presented is the correctness of the denial of these motions There was no error. Davis v. Boston Elevated Railway, 235 Mass. 482. Vallavanti v. Armour & Co. 264 Mass. 337, 311. Hartmann v. Boston Herald-Traveler Corp. 323 Mass. 56, 60.